Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT, dated as of November 20, 2013 (this “Agreement”), is by
and between Leatrice J. Aroff (the “Seller”) and Encore Brands, Inc., a Nevada
corporation (the “Purchaser”).
 
WITNESSETH:
 
WHEREAS, the Seller owns 100% of the issued shares (the “Company Shares”) of
Northridge Mills Holdings, Inc., a California corporation (the “Company”); and
 
WHEREAS, the Company owns and operates the business formerly conducted by
Northridge Mills, Inc., a garment manufacturer located in San Fernando,
California; and
 
WHEREAS, the Purchaser is a public company whose shares of common stock, par
value $0.001 per share (the “Encore Common Stock”), are registered with the
Securities and Exchange Commission and quoted for trading on the OTC Markets
under the ticker symbol “ENCB;” and
 
WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Company Shares on the terms and conditions set
forth below; and
 
WHEREAS, the Seller desires to grant the Purchaser the right and authority to
manage the business of the Seller during the period commencing on the date of
this Agreement until the closing of the sale of the Company Shares;
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE OF COMPANY SHARES; MANAGEMENT OF COMPANY
 
1.1 Transfer of Company Shares.  Subject to the terms and conditions set forth
in this Agreement and in reliance upon the representations and warranties of the
Seller and the Purchaser herein set forth, at the Closing as defined below in
Section 3.1, the Seller shall sell, transfer, convey, assign and deliver to the
Purchaser, and the Purchaser shall purchase from the Seller, by appropriate
assignments and other instruments satisfactory to the Purchaser and its counsel,
good and marketable title in and to the Company Shares.
 
1.2 Management Agreement.  The parties hereto acknowledge that the consummation
of the transactions contemplated hereby will not be completed until the Audited
Statements (as defined in Section 6.1) have been prepared and delivered to the
Purchaser.  It is the Purchaser intention to provide the Company with funding
prior to the closing of the sale of the Company Shares and to otherwise take
actions that are expected to improve the operations of the
Company.  Accordingly, concurrently with the execution and delivery of this
Agreement, the Company is entering into that certain Management Agreement, a
copy of which is attached hereto as Exhibit B (the “Management Agreement”),
pursuant to which the operations and business affairs of the Company will be
managed by the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE II
 
PURCHASE PRICE
 
2.1 Purchase Price.  In consideration for the Company Shares, the Purchaser
shall pay to the Seller the purchase price (the “Purchase Price”) as follows:
 
(i) A ten-year unsecured promissory note (the “Note”) in the principal amount of
one million six hundred thousand dollars ($1,600,000), the form of which is
attached hereto as Exhibit A; and
 
(ii) 40,000,000 shares of unregistered Encore Common Stock.
 
ARTICLE III
 
THE CLOSING
 
3.1 Time and Place of Closing.  The closing of the transactions contemplated
hereby (the “Closing”) shall take place at the offices of the Company, located
at 1901 1st St., San Fernando, California 91340 at 10:00 a.m. local time on the
third business day after the Seller has delivered to the Purchaser the Audited
Statements (as defined in Section 6.1, below) (the “Closing Date”), as such date
may be changed upon agreement of the parties hereto.
 
3.2 Actions at the Closing.  At the Closing, the Seller and the Purchaser shall
take such action and execute and deliver such agreements and other documents and
instruments as necessary or appropriate to effect the transactions contemplated
by this Agreement in accordance with its terms and conditions, including,
without limitation, the following:
 
(a) The Purchaser shall deliver to the Seller (i) the duly executed Note, and
(ii) a stock certificate representing the 40,000,000 shares of unregistered
Encore Common Stock, registered in the name of Seller;
 
(b) The Seller shall procure that written resolutions of the Company be adopted
so as to approve:
 
(i) the transactions contemplated by this Agreement and the execution and
delivery by the Company's directors of any documents necessary to transfer the
Company Shares;
 
(ii) the execution, delivery and performance of the Management Agreement;
 
(iii) the issuance of new share certificates in respect of the Company Shares
registered in the name of the Purchaser; and
 
(iv) the resignation of all of the directors of the Company, effective as of the
Closing.
 
 
2

--------------------------------------------------------------------------------

 
(c) The Seller shall deliver to the Purchaser:
 
(i) instruments of transfer in respect of the Company Shares duly completed and
signed in favor of the Purchaser;
 
(ii) the resignation of all of the directors of the Company, effective as of the
Closing Date.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby  represents and warrants to the Purchaser that:
 
4.1 Title to Company Shares.  The Seller is the sole legal and beneficial owners
of the Company Shares, and upon consummation of the purchase contemplated
herein, the Purchaser will acquire from the Seller good and marketable title to
the Company Shares, free and clear of all liens, claims, encumbrances or
restrictions (save for the restrictions required by applicable securities laws).
No person has any agreement or option or any right capable of becoming an
agreement for the purchase of the Company Shares.
 
4.2 Authority to Execute and Perform Agreements.  The Seller has the full right,
power and authority to enter into, execute and deliver this Agreement and the
Management Agreement, and to transfer, convey and sell to the Purchaser at the
Closing the Company Shares.
 
4.3 Enforceability.  This Agreement and the Management Agreement have been duly
and validly executed by the Seller and (assuming the due authorization,
execution and delivery by the Purchaser), constitute the legal, valid and
binding obligations of the Seller, enforceable against the Seller in accordance
with their respective terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general equitable principles affecting the
enforcement of contracts.
 
4.4 No Violation.  The execution or delivery by the Seller of this Agreement and
the Management Agreement does not violate in any respect any applicable law or
any judgment, order or decree of any court, and will not result in the creation
or imposition of any lien, charge or other encumbrance upon the Company Shares.
 
4.5 Non-Contravention.  Neither the execution and delivery of this Agreement,
the Management Agreement or the other agreements contemplated hereby or thereby
to be executed by the Seller nor the consummation by the Seller of the
transactions contemplated hereby or thereby does or would after the giving of
notice or the lapse of time or both, (i) conflict with, result in a breach of,
constitute a default under, or violate the constitutional documents of the
Company; (ii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, amend, modify, cancel or refuse to perform under, or require any
notice under any agreement, contract, commitment, license, lease, instrument or
other arrangement to which any of the Seller or the Company is a party or by
which any of them is bound; or (iii) result in the creation of, or give any
party the right to create, any lien or other rights or adverse interests upon
any right, property or asset of the Company.
 
 
3

--------------------------------------------------------------------------------

 
4.6 Securities Laws.  The Company Shares were issued in full compliance with all
applicable laws relating to the issuance or sale of securities, and the Seller
has obtained all necessary permits and other authorizations or orders of
exemption as may be necessary or appropriate under all applicable laws relating
to the issuance or sale of securities with respect to the transactions
contemplated herein.
 
4.7 No Adverse Litigation.  The Seller is not a party to any pending litigation
which seeks to enjoin or restrict the Seller’s ability to sell or transfer the
Company Shares hereunder, nor is any such litigation threatened against the
Seller.  Furthermore, there is no litigation pending or threatened against the
Seller, which, if decided adversely to the Seller, would adversely affect the
Seller’s ability to consummate the transactions contemplated herein or the
Purchaser’s ownership of the Company Shares.
 
4.8 Securities Representations.
 
(a) The Seller is acquiring the Encore Common Stock for the Seller’s own account
for investment and not with a view to, or for resale in connection with, a
distribution of the Encore Common Stock within the meaning of the Securities Act
of 1933, as amended (the “Securities Act”).  In that regard, Seller understands
that (i) the shares of Encore Common Stock have not been registered under the
Securities Act or under any state securities laws and are therefore restricted
securities; (ii) the Encore Common Stock may not be sold or transferred unless
they are registered under the Securities Act or an exemption from such
registration is available; and (iii) the Purchaser may place a restrictive
legend on the certificate evidencing the Encore Common Stock reflecting these
restrictions.
 
(b) The Seller understands that an investment in the Encore Common Stock
involves risk, and Seller has the financial ability to bear the economic risk of
this investment in the Encore Common Stock, including a complete loss of such
investment.
 
(c) The Seller has such knowledge and experience in financial and business
matters that Seller is capable of evaluating the merits and risks of an
investment in the Encore Common Stock.
 
(d) The Seller agrees not to transfer any of the Encore Common Stock except
pursuant to an effective registration statement under the Securities Act or an
exemption from registration.
 
4.9 Representations by Seller with Respect to the Company.
 
(a) The Company is a corporation, validly existing and in good standing under
the laws of California.  The Seller has heretofore delivered to the Purchaser
true and correct copies of the Company’s constitutional documents, including its
articles of incorporation, bylaws, and its minute books.
 
 
4

--------------------------------------------------------------------------------

 
(b) The authorized capital of the Company consists of 75,000,000 shares of
common stock, of which 19,214,555 shares have been issued and are currently
registered in the name of the Seller, which shares constitute the Company
Shares.  The Company Shares are validly issued, fully paid and
nonassessable.  There is no outstanding voting trust agreement or other
contract, agreement, arrangement, option, warrant, call, commitment or other
right of any character obligating the Company to issue, sell, redeem or
repurchase any of its securities, and there is no outstanding security of any
kind convertible into or exchangeable for any shares of the capital stock of the
Company.  The Company has not granted any person the right to have shares
included on a registration statement filed with the US Securities and Exchange
Commission or similar authority of any other jurisdiction (i.e. so-called
“registration rights”).
 
(c) Except as described below, the Company has filed all tax returns and reports
which were required to be filed on or prior to the date hereof in respect of all
income, withholding, franchise, payroll, excise, property, sales, use,
value-added or other taxes or levies, imposts, duties, license and registration
fees, charges, assessments or withholdings of any nature whatsoever (together,
“Taxes”), and has paid all Taxes (and any related penalties, fines and interest)
which have become due pursuant to such returns or reports or pursuant to any
assessment which has become payable.  The Company currently has outstanding
unpaid payroll taxes of approximately $250,000, which taxes it is attempting to
resolve with the Internal Revenue Service.
 
(d) The Company has conducted its business in compliance with all applicable
laws, ordinances, rules, regulations, court or administrative orders, decrees,
or processes (“Applicable Laws”).  The Company has not received any notice of
violation or claimed violation of any Applicable Law.
 
(e) There is no claim, dispute, action, suit, proceeding or investigation
pending or, to the knowledge of Seller, threatened, against the Company, or
challenging the validity or propriety of the transactions contemplated by this
Agreement, at law or in equity or before any local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of Seller, is any such claim, dispute, action, suit, proceeding or
investigation pending or threatened.  There is no outstanding judgment, order,
writ, ruling, injunction, stipulation or decree of any court, arbitrator or
local, foreign or other governmental authority, board, agency, commission or
instrumentality, against the Company.  The Company has not received any written
or verbal inquiry from any local, foreign or other governmental authority,
board, agency, commission or instrumentality concerning the possible violation
of any Applicable Law.
 
4.10 Schedule 4.9 contains an accurate and complete list of all contracts in
respect of real property (including leases) that the Company leases, accurate
and complete copies of which have been delivered to the Purchaser.  All of such
contracts included on Schedule 4.9 are valid, binding and enforceable against
the parties thereto and their successors.
 
4.11 The Company’s unaudited balance sheet and profit and loss statement at and
for the year ended March 31, 2013 and at and for the three months ended June 31,
2013, in the form previously delivered to the Purchaser (the “Financial
Statements”), are complete and correct, have been prepared from the books and
records of the Company and present fairly the financial condition and results of
operations of the Company as of the dates thereof and for the periods specified
therein.  The books of account, financial data, schedules and other records of
the Company, including any of the foregoing delivered or made available to
Purchaser in connection with the transactions contemplated hereby, have been
maintained properly and regularly in accordance with sound business practices
and in the course of business of the Company, are accurate and complete in all
material respects and there are no material misstatements, mistakes or omissions
therein, and there have been no transactions involving the Company that properly
should have been reflected therein that have not been accurately and completely
reflected.  The Company has no obligation or liability except for (i)
liabilities disclosed in the Company Financial Statements, and (ii) trade
payables and obligations incurred in the ordinary course of business on or after
the date of the most recent balance sheet included in the Company Financial
Statements, which do not exceed $120,000 in the aggregate.  The Company has no
financial obligation to Seller as compensation, reimbursement of expenses, or
otherwise.
 
 
5

--------------------------------------------------------------------------------

 
4.12 The Company has good and transferable title to all of its assets of
material value to it whether real, personal, tangible or intangible.
 
4.13 To the Seller’s knowledge, no executive, key employee, or group of
employees has any plans to terminate employment with the Company.  The Company
is not a party to or bound by any collective bargaining agreement, nor has it
experienced any strikes, grievances, claims of unfair labor practices, or other
collective bargaining disputes.  The Company has not committed any unfair labor
practice (as determined under any law).
 
4.14 The Company does not maintain any non-qualified deferred compensation plan,
qualified defined contribution retirement plan, qualified defined benefit
retirement plan or other material fringe benefit plan or program within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974.
 
4.15 As used in this Agreement, “Environmental, Health and Safety Requirements”
means all laws, orders, permits, contracts and programs (including those
promulgated or sponsored by industry associations, insurance companies and risk
management companies) concerning or relating to public health and safety,
worker/occupational health and safety and pollution or protection of the
environment, including those relating in any way to noises, radiation or
chemicals, toxic or hazardous materials, substances or wastes, each as amended
and as now in effect.  The Company and each person for whose conduct the Company
may be held liable is, and has at all times been, in compliance with all
Environmental, Health and Safety Requirements in connection with owning, using,
maintaining or operating its business, operations and assets; (b) the location
at which the Company currently operates, or had operated, any portion of its
business or currently maintains, or had maintained, any of its properties or
assets is, and has at all times been, in compliance with all Environmental,
Health and Safety Requirements; and (c) there are no pending or threatened
allegations by any person that any of the Company’s properties, assets or
businesses is or has not been conducted in compliance with all Environmental,
Health and Safety Requirements.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Seller that:
 
5.1 Organization; Authority; Due Authorization.  The Purchaser is duly
organized, validly existing and in good standing under the laws of Nevada, and
has all requisite power, authority and approvals required to enter into, execute
and deliver this Agreement, the Management Agreement and the Note and to perform
fully its obligations hereunder and thereunder.  The Purchaser has taken all
actions necessary to authorize it to enter into and perform fully its
obligations under this Agreement, the Management Agreement and the Note and to
consummate the transactions contemplated herein and therein.  This Agreement,
the Management Agreement and the Note each are legal, valid and binding
obligations of the Purchaser, enforceable in accordance with their respective
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by general equitable principles affecting the enforcement of contracts.
 
5.2 No Violation.  The execution and delivery of this Agreement, the Management
Agreement and the Note, and the consummation of the transactions contemplated
herein or therein will not (a) violate, conflict with, or constitute a default
under any contract or other instrument to which the Purchaser is a party or by
which it or its property is bound, (b) require the consent of any party to any
material contract or other agreement to which the Purchaser is a party or by
which it or its property is bound, or (c) violate any laws or orders to which
the Purchaser or its property is subject.
 
5.3 Litigation.  There is no claim, dispute, action, suit, proceeding or
investigation pending or, to the knowledge of the Purchaser, threatened, against
the Purchaser, or challenging the validity or propriety of the transactions
contemplated by this Agreement, at law or in equity or before any local, foreign
or other governmental authority, board, agency, commission or instrumentality,
nor to the knowledge of the Purchaser, is any such claim, dispute, action, suit,
proceeding or investigation pending or threatened.
 
ARTICLE VI
 
COVENANTS
 
6.1 Preparation of Audited Statements.  The Seller shall cause the Company to
engage LBB & Associates Ltd., LLP, (“LBB”), the Purchaser’s independent
registered public accounting firm, to (i) audit the financial statements of for
the years ended March 31, 20120 and 2013, and (ii) review the unaudited
financial statements for the interim periods of ending September 30, 2012 and
2013 (the foregoing financial statements are herein referred to as the “Audited
Statements”).  The Audited Statements shall be prepared in accordance with
accounting principles generally accepted in the United States of America and the
requirements of Regulation S-K promulgated by the Securities and Exchange
Commission, provided that the unaudited interim financial statements shall be
prepared pursuant to the requirements for reporting on Form 10-Q and Regulation
S-K.  All costs related to the preparation of the Audited Statements, including
the fees of LBB, shall be borne and paid by the Company.  The Seller shall cause
the Company to complete the Audited Statements by no later than February 15,
2014.  Within three business days of the completion of the Audited Statements,
the Seller shall deliver to the Purchaser a copy of the Audited Statements.
 
 
7

--------------------------------------------------------------------------------

 
6.2 Further Assurances. Upon the terms and subject to the conditions contained
in this Agreement, the parties agree, before and after the Closing, (a) to use
all reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective the transactions contemplated by this Agreement, (b) to execute
any documents, instruments or conveyances of any kind which may be reasonably
necessary or advisable to carry out any of the transactions contemplated
hereunder or thereunder, and (c) to cooperate with each other in connection with
the foregoing.
 
6.3 Conduct of Business.  From the date hereof through the Closing Date, the
Company will not, except as permitted by this Agreement or the Management
Agreement, or as consented to by the Purchaser in writing, take any action
inconsistent with this Agreement or the Management Agreement or with the
consummation of the transactions contemplated hereby or thereby.
 
ARTICLE VII
 
CONDITIONS PRECEDENT TO CLOSING
 
7.1 Conditions to Seller’ Obligation to Close.  The obligation of the Seller to
consummate the transactions provided for hereby are subject to the satisfaction,
before or on the Closing Date, of each of the conditions set forth below in this
Section 7.1, any of which may be waived by the Seller.
 
(a) Representations, Warranties and Covenants.  (i) All representations and
warranties of the Purchaser contained in this Agreement shall be true and
correct at and as of the date hereof and at and as of the Closing Date, and
(ii) the Purchaser shall have performed and satisfied all agreements and
covenants required hereby to be performed by it before or on the Closing Date.
 
(b) No Actions or Court Orders.  There shall not be any court decision, order or
injunction by any court or other governmental body that makes the purchase and
sale of the Company Shares contemplated hereby illegal or otherwise prohibited.
 
(c) Closing Deliverables.  The Purchaser shall have delivered, or caused to be
delivered, to the Seller those items set forth in Section 3.2(a) hereof.
 
7.2 Conditions to the Purchaser’s Obligation to Close.  The obligation of the
Purchaser to consummate the transactions provided for hereby are subject to the
satisfaction, before or on the Closing Date, of each of the conditions set forth
below in this Section 7.2, any of which may be waived by the Purchaser.
 
(a) Representations, Warranties and Covenants.  (i) All representations and
warranties of the Seller contained in this Agreement shall be true and correct
at and as of the date hereof and at and as of the Closing Date, and (ii) the
Seller shall have delivered to the Purchaser the Audited Statements and shall
have performed and satisfied all agreements and covenants required hereby to be
performed by them before or on the Closing Date.
 
 
8

--------------------------------------------------------------------------------

 
(b) No Actions or Court Orders.  There shall not be any court decision, order or
injunction by any court or other governmental body that makes the purchase and
sale of the Company Shares contemplated hereby illegal or otherwise prohibited.
 
(c) Closing Deliverables.  The Seller shall have delivered, or caused to be
delivered, to the Purchaser those items set forth in Section 3.2(c) hereof, as
well as a copy of the resolutions referred to in Section 3.2(b) hereof.
 
ARTICLE VIII
 
INDEMNIFICATION
 
8.1 Indemnity of the Seller.  The Seller shall jointly and severally indemnify,
defend and hold harmless the Purchaser from and against, and shall reimburse the
Purchaser with respect to, all liabilities, losses, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements
(collectively the “Losses”) asserted against or incurred by the Purchaser by
reason of, arising out of, or in connection with any breach of any
representation, warranty or covenant contained in this Agreement made by Seller
or in any other document or certificate delivered by Seller pursuant to the
provisions of this Agreement  or in connection with the transactions
contemplated hereby or thereby.
 
8.2 Indemnity of the Purchaser.  The Purchaser shall indemnify, defend and hold
harmless the Seller from and against, and shall reimburse the Seller with
respect to, all Losses asserted against or incurred by Seller by reason of,
arising out of, or in connection with any breach of any representation, warranty
or covenant contained in this Agreement or in the Management Agreement or made
by the Purchaser or in any other document or certificate delivered by the
Purchaser pursuant to the provisions of this Agreement  or in connection with
the transactions contemplated hereby or thereby.
 
8.3 Indemnification Procedure.  A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article VIII.  The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
attorneys’ fees and disbursements in connection with such defense, in which
event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such Indemnified Party in such action.  In
the event, however, that such Indemnified Party’s legal counsel shall determine
that defenses may be available to such Indemnified Party that are different from
or in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnified Party may employ separate counsel to represent or defend it,
and the Indemnifying Party shall pay the reasonable fees and disbursements of
counsel for such Indemnified Party.  No settlement of any such claim or payment
in connection with any such settlement shall be made without the prior consent
of the Indemnifying Party, which consent shall not be unreasonably withheld.
 
 
9

--------------------------------------------------------------------------------

 
8.4 Right of Offset. The parties agree that the Purchaser shall be entitled to
offset any claim for indemnity hereunder against the Note.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1 Publicity.  No party to this Agreement shall issue any press release or make
any public announcement regarding the transactions contemplated by this
Agreement without the prior written approval of the other party.
 
9.2 Termination Events.
 
(a) This Agreement may be terminated at any time prior to the Closing:
 
(i) by the mutual written agreement of the Purchaser and the Seller;
 
(ii) by (A) the Purchaser or the Seller on or after February 15, 2014 if the
Closing shall not have occurred by the close of business on such date, provided
that the terminating party may not be in default of any of its obligations
hereunder and may not have caused the failure of the transactions contemplated
by this Agreement to have occurred on or before such date; or (B) the Purchaser
on or after February 15, 2014 if the Seller shall not have delivered the Audited
Statements to the Purchaser by that date ;
 
(iii) by the Purchaser if there is a breach of any representation or warranty
set forth in Article IV or Article V or any covenant or agreement to be complied
with or performed by the Seller pursuant to the terms of this Agreement;
 
(iv) by the Purchaser if the Company shall have breached the Management
Agreement; or
 
(v) by the Seller if there is a breach of any representation or warranty set
forth in Article VI or of any covenant or agreement to be complied with or
performed by the Purchaser pursuant to the terms of this Agreement.
 
(b) Upon the occurrence of any valid termination event set forth in this Section
9.2, the Purchaser and/or the Seller, as applicable, shall deliver written
notice to the non-terminating party.  Upon delivery of such notice, (i) this
Agreement shall terminate and the transfer of the Company Shares contemplated
hereby shall be deemed to have been abandoned without further action by the
Purchaser or the Seller, and (ii) the Management Agreement shall automatically
terminate.
 
(c) In the event that this Agreement is validly terminated as provided in this
Section 9.2, then each of the parties shall be relieved of their respective
duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to the Purchaser or
the Seller; provided, however, that nothing in this Section  9.2 shall relieve
the Purchaser or the Seller of any liability for any willful breach of this
Agreement or the Management Agreement occurring prior to the proper termination
of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
9.3 Expenses.  The Seller and the Purchaser shall each bear his or its own
expenses, including attorneys’, accountants’ and other professionals’ fees,
incurred in connection with the negotiation and execution of this Agreement and
each other agreement, document and instrument contemplated by this Agreement and
the consummation of the transactions contemplated hereby and thereby.
 
9.4 Survival of Representations, Warranties and Agreements.  All
representations, warranties and statements made by a party to this Agreement or
in any document or certificate delivered pursuant hereto shall survive the
Closing.  Each of the parties hereto is executing and carrying out the
provisions of this Agreement in reliance upon the representations, warranties,
covenants and agreements contained in this Agreement and in the Management
Agreement and not upon any investigation which it might have made or any
representation, warranty, agreement, promise or information, written or oral,
made by the other party or any other person other than as specifically set forth
herein or therein.
 
9.5 Further Assurances.  If, at any time after the Closing, the parties shall
consider or be advised that any further deeds, assignments or assurances in law
or any other things are necessary, desirable or proper to complete the
transactions contemplated herein or to vest, perfect or confirm, of record or
otherwise, the title to any property or rights of the parties hereto, the
parties agree that their proper officers and directors shall execute and deliver
all such proper deeds, assignments and assurances in law and do all things
necessary, desirable or proper to vest, perfect or confirm title to such
property or rights and otherwise to carry out the purpose of this Agreement, and
that the proper officers and directors of the parties are fully authorized to
take any and all such action.
 
9.6 Notice.  All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:
 
 
11

--------------------------------------------------------------------------------

 

   
If to the Seller:
Leatrice J. Aroff
817 9th Street #1
Santa Monica, CA 90403
Fax: ________________
 
If to the Purchaser:
Encore Brands, Inc.
1525 Montana Ave Suite C
Santa Monica, CA 90403p
Attention:  Chief Executive Officer
   

9.7 Entire Agreement.  This Agreement and any instruments and agreements to be
executed pursuant to this Agreement, sets forth the entire understanding of the
parties hereto with respect to this Agreement’s subject matter, merges and
supersedes all prior and contemporaneous understandings with respect to its
subject matter, and may not be waived or modified, in whole or in part, except
by a writing signed by each of the parties hereto.  No waiver of any provision
of this Agreement in any instance shall be deemed to be a waiver of the same or
any other provision in any other instance.  Failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of its rights
under such provision.
 
9.8 Successors and Assigns.  This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the parties hereto and their respective
heirs, administrators, executors, personal representatives, successors and
assigns, and nothing herein is intended to confer any right, remedy or benefit
upon any other person.  This Agreement may not be assigned by any party hereto
except with the prior written consent of the other parties, which consent shall
not be unreasonably withheld.
 
9.9 Governing Law.  This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of California applicable to
agreements made and fully to be performed in such state, without giving effect
to any conflicts of law principles thereof.
 
9.10 Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
9.11 Construction.  Headings contained in this Agreement are for convenience
only and shall not be used in the interpretation of this Agreement.  References
herein to Articles, Sections and Exhibits are to the articles, sections and
exhibits, respectively, of this Agreement.  As used herein, the singular
includes the plural, and the masculine, feminine and neuter gender each includes
the others where the context so indicates.
 
9.12 No Other Representations or Warranties.  Except for representations and
warranties made by the Seller in this Agreement, the Seller does not make or has
not made any representation or warranty to the Purchaser regarding the Company
or the transactions contemplated hereby.
 
 
12

--------------------------------------------------------------------------------

 
9.13 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.
 
9.14 Attorneys’ Fees and Costs.  In the event of any action at law or in equity
between the parties hereto to enforce any of the provisions hereof, the
unsuccessful party to such litigation shall pay to the successful party all
costs and expenses, including reasonable attorneys’ fees, incurred therein by
such successful party; and if such successful party shall recover judgment in
any such action or proceeding, such costs, expenses and reasonable attorneys’
fees may be included in and as part of such judgment.
 
9.15 Forum Selection. Any litigation based hereon, or arising out of, under, or
in connection with this Agreement , shall be brought and maintained exclusively
in courts located in the County of Los Angeles, California.  Each party to this
Agreement consents to the jurisdiction over him or it of each of the foregoing
courts and agrees that any personal service of process may be made by registered
or certified mail to the notice address as set forth in Section 9.6 hereof, and
as the same may be changed from time to time as provided therein.
 
9.16 11.15           Independent Legal Advice.  Each of the Seller hereby
acknowledges that he has been afforded the opportunity of receiving independent
legal advice concerning this Agreement, and in the event that such Seller has
executed this Agreement without the benefit of independent legal advice, she
hereby waives the right to receive such independent legal advice.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first set forth above.
 


SELLER:
 
 
 
________________________________
Leatrice J. Aroff
 
PURCHASER:
 
Encore Brands, Inc.
 
By:__________________________________
Name: Gareth West
Its: Chief Executive Officer

 
 
 
 
13

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF PROMISSORY NOTE


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B - 1

--------------------------------------------------------------------------------

 